Citation Nr: 0513516	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  94-01 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as due to exposure to mustard gas and/or other 
chemical/biological agents.

2.  Entitlement to service connection for a lung disorder, 
claimed as due to exposure to mustard gas and/or other 
chemical/biological agents.

3.  Entitlement to service connection for diabetes mellitus, 
claimed as due to exposure to mustard gas and/or other 
chemical/biological agents.

4.  Entitlement to service connection for heart disease, 
claimed as due to exposure to mustard gas and/or other 
chemical/biological agents.

5.  Entitlement to service connection for arthritis, claimed 
as due to exposure to mustard gas and/or other 
chemical/biological agents.

6.  Entitlement to service connection for anxiety disorder, 
claimed as due to exposure to mustard gas and/or other 
chemical/biological agents.

7.  Entitlement to service connection for hyperlipidemia, 
claimed as due to exposure to mustard gas and/or other 
chemical/biological agents.

8.  Entitlement to service connection for peripheral vascular 
disease, claimed as due to exposure to mustard gas and/or 
other chemical/biological agents.

9.  Entitlement to service connection for gastrointestinal 
disorders, claimed as due to exposure to mustard gas and/or 
other chemical/biological agents.

10.  Entitlement to service connection for eye disorders, 
claimed as due to exposure to mustard gas and/or other 
chemical/biological agents.

11.  Entitlement to service connection for penile disorders, 
claimed as due to exposure to mustard gas and/or other 
chemical/biological agents.

12.  Entitlement to service connection for skin disorders, 
claimed as due to exposure to mustard gas and/or other 
chemical/biological agents.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney 


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse, and his son


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The appellant served in the Mississippi National Guard 
(Guard) from November 1953 to April 1960, to include periods 
of active duty for training (ACDUTRA) from July to August 
1954, in July 1955, June 1956, from July to August 1957, in 
June 1958, and from July to August 1959.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the RO in Jackson, 
Mississippi.  In an August 1999 decision the Board denied the 
appellant's claims.  The appellant then appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In a June 2000 joint motion to the Court, the parties (the 
appellant and the VA Secretary) requested that the Board 
decision be vacated and the issues remanded.  By a June 2000 
order, the Court granted the joint motion and the case was 
returned to the Board for compliance with the directives 
stipulated in the motion.  In December 2000, the Board then 
remanded the case to the RO for additional development of the 
evidence.

In an October 2002 decision, the Board denied the issues in 
appellate status.  The appellant again appealed to the Court.  
In a June 2003 joint motion to the Court, the parties 
requested that the Board decision be vacated and the issues 
remanded pursuant to the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000); the 
joint motion was granted by a June 2003 Court order.  In May 
2004, the Board then remanded the case to the RO for 
additional procedural development.  The case was subsequently 
returned to the Board.  


FINDINGS OF FACT

1.  The appellant is not shown to have been exposed to 
mustard gas and/or other chemical/biological agents other 
than tear gas while on active duty for training.

2.  Hypertension, lung disorder, diabetes mellitus, heart 
disease, arthritis, anxiety disorder, hyperlipidemia, 
peripheral vascular disease, gastrointestinal disorders, eye 
disorders, penile disorders, and skin disorders are not of 
service origin or related to an in-service incident.


CONCLUSION OF LAW

Hypertension, lung disorder, diabetes mellitus, heart 
disease, arthritis, anxiety disorder, hyperlipidemia, 
peripheral vascular disease, gastrointestinal disorders, eye 
disorders, penile disorders, and skin disorders were not 
incurred or aggravated in service.  38 U.S.C.A. §§ 101, 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.316 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  With 
respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made extensive efforts to 
notify the appellant of the information and evidence needed 
to substantiate his claim.  The appellant was provided with a 
copy of the rating decisions noted above, a January 1992 
statement of the case, and supplemental statements of the 
case dated in October 1993, July 1996, July 1997, October 
1998, June 2002, and December 2004.  He was furnished with 
VCAA letters in April 2002 and June 2004.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, the 
appellant was also specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on his behalf.  He was also informed of what 
evidence the VA would obtain.

All available records have been obtained and associated with 
the claims folder.  Multiple attempts have been made to 
verify the appellant's assertions regarding in-service 
exposure to toxic chemicals.  The appellant has undergone VA 
examinations and has presented testimony at VA hearings.  

The Board notes that the appellant was specifically informed 
to furnish copies of any pertinent evidence in his possession 
pertinent to his claims not previously submitted as required 
by 38 C.F.R. § 3.159.  By statements received in July 2004, 
September 2004, and January 2005, the appellant and his 
attorney have said that he has no additional evidence to 
submit.  The Board finds that the appellant was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to his case and ample opportunity to 
submit and/or identify such evidence.  No additional evidence 
appears forthcoming.  Therefore, under the circumstances, the 
Board finds that any error in the chronological 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
appellant in this case and adjudication of this appeal at 
this juncture poses no risk of prejudice to the appellant.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

The Board has reviewed all the evidence in the appellant's 
claims file, including his contentions, including those 
raised at RO and Board hearings, lay statements from friends, 
relatives, and fellow servicemembers, service medical and 
personnel records, private medical records, and information 
from the National Personnel Records Center, the National 
Archives and Records Administration, and the U.S. Army 
Chemical and Biological Defense Command.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.

The complete service medical records apparently were not 
furnished by the appropriate service department.  

Based on statements from the appellant, it appears that the 
complete service medical records may have not been furnished 
by the appropriate service department.  The National 
Personnel Records Center in St. Louis, Missouri indicated 
that there is no evidence of fire-related destruction.  The 
Court has held that the Board's obligation to explain its 
findings and conclusions and the benefit of the doubt 
doctrine is heightened where the service medical records are 
presumed destroyed.  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).

The available service medical records include a report of the 
appellant's November 1953 enlistment examination.  This 
report shows no pertinent abnormality.  Also of record is a 
November 1957 reenlistment examination report, which reveals 
no complaints or clinical findings relative to any of the 
disorders claimed as part of this current appeal.  The 
appellant's military personnel records contain no indication 
of exposure to chemical or biological agents as part of his 
training.

A February 1965 treatment record from the Ochsner Clinic 
reflects that the appellant had been well except for 
occipital tension headaches and that he saw a doctor 4 months 
ago.  A doctor found tachycardia and placed him in a hospital 
until Monday morning.  He was discharged with diagnoses of 
tension state and tachycardia.

Of record are treatment records from Walthall County General 
Hospital covering the period from February 1974 to March 
1985.  These records show that the appellant was hospitalized 
in February 1974 for anxiety reaction with depression.  The 
clinical history indicated that he had a pilonidal cyst and a 
fracture of the left forearm as a child.  He complained of 
persistent and recurrent episodes of headaches and chest 
discomfort.  An examination of the heart and lungs showed no 
abnormality.  He was hospitalized in August 1974 for 
pneumonitis involving the left lung.  He was hospitalized in 
March 1975 for syncope, emotional.  His blood pressure was 
154/120.  He was hospitalized in March 1976 for tachycardia 
and in February 1985 for a myocardial infarction.

A private medical discharge summary shows that the appellant 
was hospitalized for approximately one week in 1985 with 
complaints of chest pain.  The summary indicates that the 
physical findings were within normal limits except that the 
appellant was overweight.  The diagnoses were acute 
myocardial infarction, hypertension, and gout.

In June 1988 H. M. Madnani, MD, reported that the appellant 
was being treated for hypertension, coronary artery disease, 
gouty arthritis, nervous anxiety, and hypertriglyceridemia.

In June 1989 the appellant filed a claim for compensation 
benefits, and reported that he had been in a gas chamber in 
service and was exposed to Agent Orange and nerve gas.  He 
said he was treated for "nerves" and "spots on my lungs" 
since then.

The appellant was hospitalized at the Methodist Hospital in 
September 1990.  In May 1990 Dr. Madnani stated that he first 
treated the appellant in June 1985 and the appellant had long 
history of non-insulin dependent diabetes mellitus, coronary 
artery disease, hypertension, gouty arthritis, nervous 
anxiety, and hyperlipidemia.

A letter submitted by a private physician, J. L. McLain, MD, 
in February 1992, is to the effect that he had treated the 
appellant from 1956 to 1986, but that the medical records 
were presumably no longer in existence.  The physician noted 
that the appellant had informed him that he was exposed to 
mustard gas while with the Guard in 1958 or 1959 and that he 
had problems since that time.  It was noted that the 
appellant had been treated primarily for cardiac-related 
problems as well as for hypertension.

The appellant testified during a hearing at the RO in 
February 1992.  He stated that while at Fort McClellan, 
Alabama in 1958 or 1959 he was taken into a gas chamber, and 
after being given a gas mask, gases were released.  He noted 
that he saw some type of orange smoke at this time, and that 
while he was told it was Agent Orange, he had actually no 
idea what type of gasses were present.  Upon exiting the 
chamber, he added that he felt nauseous and that it was hard 
to breathe.  He also noted that he was given two different 
shots by medic personal at that time and placed on light duty 
for the duration of his period of training.  The appellant 
also testified that upon coming out of the gas chamber he was 
told by superiors that he had been exposed to Agent Orange 
and Mustard gas.  The appellant's wife testified that 
following one such period of training the appellant returned 
with bronchitis.  The appellant's son testified that a doctor 
had informed the appellant that his lung condition was caused 
by the gas chamber episode.

A March 1992 statement from a fellow serviceman of the 
appellant's indicates that he served with the appellant at 
Fort McClellan, Alabama and that he knew that the appellant 
was sprayed with nerve gas, mustard gas, and "others" in 
1958 or 1959 and went to the medic because he was sick.  He 
also noted that the word classified was used to describe this 
activity.

Also of record is a letter, dated in April 1992, and 
submitted by an acquaintance of the appellant's since 1960, 
which indicates that he saw a letter from Dr. McLain, which 
indicated that the appellant was exposed to mustard gas while 
in training at Fort McClellan, Alabama.

Received in April 1992 was a letter from a pharmacist, which 
is to the effect that she was the owner of a drugstore in the 
1950s and 1960s.  It was indicated that the appellant was a 
customer and friend, was hardworking, diligent, and a credit 
to the town.  The pharmacist indicated that about 1959 and 
1960, the appellant developed a heart condition and was 
hospitalized for several days.  His recuperation was not 
satisfactory and Drs. Pittman and McLain sent him to Ochsner 
clinic.  When the appellant returned he was taking Valium and 
Inderal regularly for several years.

An April 1992 letter from J. A. Pittman, MD, shows that the 
appellant was treated for several years by Dr. McLain, who 
was an associate of his (Dr. Pittman's) father.  He indicated 
that the clinic and hospital closed 10 years ago and he did 
not think that the records were preserved.

A May 1992 letter from B. R. Crawford, MD, is to the effect 
that Dr. Crawford had known the appellant as a patient and 
friend since 1962, and initially treated him in 1966.  A 
diagnosis of anxiety reaction with paroxysmal sinus 
tachycardia was rendered at that time.  The physician listed 
the various disorders for which the appellant received 
treatment.  In February 1985 the appellant had a myocardial 
infarction and underwent a cardiac catheterization.  Coronary 
heat disease was demonstrated.  Dr. Crawford also indicated 
that the appellant was an upstanding citizen.

A June 1992 letter from the Department of the Army, Army 
Medical Research and Development Command at Fort Detrick, 
Maryland, shows that medical records of individuals who 
participated in chemical testing during the years 1955 
through 1975 were kept at that facility.  However, following 
a thorough search, no records associated with the appellant 
were located.

In September 1992 the National Personnel Records Center 
(NPRC) indicated that the available information on file at 
the center contained no record of exposure to Mustard gas.  
The response also noted that no records were on file at NPRC, 
with a note concerning fire-related service.

A letter to VA from the National Archives dated in December 
1992 suggested that for information concerning Mustard gas 
testing, the U.S. Army Chemical Research, Development, and 
Engineering Center, located at the Aberdeen Proving Ground, 
in Maryland, should be contacted.

A report of telephone contact with the NPRC, dated in January 
1993 is to the effect that Army correspondence was forwarding 
medical records but there were no records of Mustard gas 
exposure.

Of record is a May 1993 letter from the appellant to the 
commanding officer at the U.S. Army Chemical & Biological 
Defense Agency in Aberdeen, Maryland.  The appellant stated 
that while at Fort McClellan, Alabama he was given an old gas 
mask and instructed to enter an old gas chamber.  While 
inside, he was instructed to remove the mask, hold his 
breath, recite his name, rank, and serial number, put the 
mask back on, and exit the chamber.  He added that while in 
the building gasses were coming down the side of his face to 
his nose, and that he could not see.  Following this, he 
noted that he had trouble breathing, that his skin was 
burning, and that his eyes were watering.  He also indicated 
that he was told by superiors that he had been involved with 
testing for Mustard and tear gas, but that he should not say 
anything about it.

On an October 1993 VA examination, the appellant reported 
Agent Orange exposure as a result of going through a gas 
chamber in 1958 or 1959.  Pulmonary function testing was 
reported as normal.  No evidence of sinusitis was noted.  
Examination of the appellant's feet showed multiple bursae, 
which was suggestive of gout and symptoms suggesting 
degenerative joint disease of the spine and knees, but 
without a neurological pattern.  Psychiatric examination 
showed diagnoses of generalized anxiety disorder and mild 
dementia apparently secondary to cerebrovascular accident in 
1989.  Skin examination noted stasis changes in the area of 
the lower legs, scars on the posterior neck, cysts on the 
left buttock, sun damage on the arms, a mole on the right 
buttock, and normal nevi on the face, trunk, and legs.  On 
the general medical examination, the diagnoses were probable 
allergic rhinitis, history of hearing loss with tinnitus, 
status post cataract surgery with right eye implant, 
atherosclerotic cardiovascular disease by history, status 
post myocardial infarction with atypical chest pain, 
hypertension, history of peptic ulcer disease, status post 
pilonidal cyst lancing, past history of prostatitis, history 
of impotency, insulin dependent diabetes mellitus, history of 
CVA with minimal right side weakness, and probable early 
peripheral lower extremity neuropathy.

Private medical records from Methodist Hospital dated in 
November 1993 show that the appellant was treated for chest 
pain and tingling in the lower extremities.  The diagnoses 
were chest pain, angina, cardiac arrhythmia, diabetes 
mellitus, hypokalemia, gout, and hyperlipidemia.

An October 1994 letter from a life insurance company is to 
the effect that the appellant had been denied coverage due to 
his heart condition and stroke.  Also received was a copy of 
a an undated newspaper clipping which indicated that while on 
National Guard duty the appellant was exposed to chemical 
agents and the military had no records.

Received apparently in November 1994 was a statement from B. 
L. Lampton, MD, which is to the effect that he had been 
treating the appellant since July 1993 for insulin-dependent 
diabetes mellitus, hypertension, gout, and arteriosclerotic 
cardiovascular disease, status post myocardial infarction in 
1985.

Received in February 1995 were statements from the 
appellant's mother, which are to the effect that the 
appellant suffered serious health problems after being 
exposed to chemicals by the military in 1958 and 1959.

In a letter dated in July 1995 from a practical nurse who 
knew the appellant for a number of years, she stated that 
because she was a practical nurse she understood that the 
appellant's many illnesses and symptoms were caused by 
exposure to chemical and biological agents he encountered in 
1958 or 1959.  She added that his problems began immediately 
after exposure.

The appellant's son submitted a letter to VA dated in July 
1995.  He stated that the appellant, due to being sprayed by 
biological chemicals while at Fort McClellan, Alabama caused 
him to suffer from many disabilities.

A letter submitted from Dr. Soucie dated in August 1995 
reveals that he had treated the appellant since February 
1995.  Dr. Soucie indicated that the appellant asked him if 
his physical problems could be related to exposure to nerve 
gas in the military in 1958.  Dr. Soucie informed him that he 
was not an expert on the long-term effects of neurotoxins and 
that he had no idea as to whether the appellant's claimed in-
service exposure to gas could be related to his current 
disorders.  The appellant was treated in August 1995 for 
gouty arthritis.

In response to a request by the RO, in March 1996 the U.S. 
Army Chemical & Biological Defense Command indicated that no 
information related to the appellant's claim could be 
provided.

A VA Form 119, Report of Contact, dated in September 1996, 
shows that the RO contacted a VA employee at the Central 
Office located in Washington, D.C.  The RO was informed that 
no records were available at the Central Office regarding 
verification of the appellant's participation in Mustard gas 
testing.  It was noted that based on the appellant's 
accounting of his exposure, the RO was informed that this was 
indicative of regular training for the gas chamber and was 
not full exposure to mustard gas.

Letters dated in April and September 1997were submitted by J. 
R. Bullock, Jr., MD, who indicated he had been treating the 
appellant for one year.  The physician indicated that the 
appellant had a long history of multiple illnesses dating 
back many years to service.  Dr. Bullock noted that the 
appellant had informed him that he was exposed to multiple 
gases, to include mustard gas, while in the service.  These 
medical records were not available to him.  He opined that 
many of the appellant's disorders, to include chronic 
obstructive pulmonary disease, recurrent bronchitis, 
sterility, and anxiety were related back to his military 
service and pertinent exposures at that time.  Dr. Bullock 
noted that there were other coexisting factors.

A letter was also submitted by Dr. Bullock in November 1997.  
In addition to what he had supplied VA previously, he noted 
that, in terms of the previously mentioned "coexisting 
factors," it was possible that the appellant's claimed 
exposures may have been the cause.

A lay statement received by VA in April 1997 is shown to have 
been submitted by a Guard member who said he was a Warrant 
Officer at the time of the appellant's Guard service.  He 
indicated that in the summer of 1958 or 1959 the appellant 
was exposed to mustard gas and other bio-chemical warfare 
agents while at Fort McClellan, Alabama.  He added that he 
had seen a doctor's report, which indicated that the 
appellant had been treated subsequent to this exposure.  In 
addition, he stated that the chemical testing was classified.

A VA Form 119, dated in April 1997, indicates that VA was 
informed by the Navy Research Laboratory (NRL) personnel that 
the appellant was not involved with World War II chemical 
warfare testing.  A letter submitted from the NRL, dated in 
October 1996, indicates that the NRL records did not contain 
the appellant's name.

In an April 1997 letter from the Department of the Navy to 
the RO, it was indicated that NRL only maintained records of 
those naval serviceman who participated in chemical warfare 
tests conducted at NRL in Washington, D.C. between August 10, 
1943, and October 26, 1945.

An April 1997 letter from a retired Brigadier General is to 
the effect that the retired general had known the appellant 
all of his life and that he was a Captain in the late 1950's 
when the 155th regiment attended summer camps at Fort 
McClellan, Alabama.  His duties included inspecting the 
training of the companies.  He reported that, without 
reservation, he could attest to the fact that all regiment 
members had to go through the "gas chamber" as part of 
their training.  He recalled that the appellant began to have 
respiratory problems at that time and that his health had 
since shown a steady decline.

It is also noted that a copy of FM 21-48, Department of the 
Army Field Manual, Training Exercises and Integrated Training 
in Chemical, Biological and Nuclear Warfare has been 
associated with the evidence of record. In essence, the 
manual indicates that gas chamber exercises consisted of a 
period of protective mask inspection, fitting, and drill 
followed by 4 phases in the gas chamber.

The appellant also testified before a VA hearing officer in 
April 1997.  The appellant stated that he received two shots 
following his time in the gas chamber.  He stated that while 
in the gas chamber orange-colored gas formed around him.  He 
added that when he came out of the gas chamber he vomited and 
had blisters all over his arms.

A letter was received by the RO in July 1997 from the 
Department of the Army, U.S. Army Medical Research & Material 
Command, located at Fort Detrick, in Frederick, Maryland.  It 
was noted that the Command did not have access to the 
appellant's service records and that a copy of his records 
could be obtained from the NPRC.

In response to the RO, in March 1998, the U.S. Army Medical 
Research & Material Command at Fort Detrick informed the RO 
that the requested records did not fall under its control.  
It was pointed out that the RO's request was being forwarded 
to: Commander, U.S. Army Medical Research Institute of 
Chemical Defense, at the Aberdeen Proving Ground in Maryland.

In a letter, dated in June 1998, Dr. Bullock again noted that 
the appellant had a history of coronary artery disease, 
hypertension, stroke, severe gout, chronic obstructive 
pulmonary disease, and insulin dependent diabetes mellitus.  
He noted that the appellant related his medical illnesses 
back to his military service and that the documentation of 
these medical illnesses has been lost to destruction by 
previous physicians.  The physician noted that the appellant, 
during service, was exposed to multiple gases, including 
mustard gas.  He again noted that medical records were not 
available to him.  It was also noted that the appellant had 
mild anxiety disorder.  The physician opined that the 
appellant's symptoms and diseases "very well could be 
related to gas exposure."

A September 1998 from the U.S. Army Medical Research 
Institute of Chemical Defense is to the effect that the 
institute maintained records of individuals who participated 
as medical research volunteers at the Edgewood area of 
Aberdeen Proving Ground.  The appellant was not shown to have 
been a research volunteer.

At a November 1998 videoconference hearing before the 
undersigned Board member, the appellant testified that when 
he was on ACDUTRA at Ft. McClellan in 1958 or 1959 he was 
walking to the latrine when a truck pulled up and a 
lieutenant, not associated with his company, took him to a 
gas chamber.  He said he was given an old WW II gas mask 
didn't work properly and was exposed to noxious gas in the 
chamber.  He testified that he was told by an officer that he 
was exposed to mustard gas, Agent Orange, and other 
biological/chemical warfare agents, and that the testing was 
classified.  He said he was then dropped off and went 
directly to a doctor who gave him a "script."  He said he 
vomited periodically during that night and could not see out 
of his left eye.  He did not go to the base hospital, but was 
treated by Dr. McLain immediately following his return home.  
He testified that following his exposure to gas his three 
children were all born with some type of birth defect.  He 
added that Dr. McLain informed him that exposure to nerve gas 
must have been involved in his post-service disorders.  He 
also testified that he was never exposed to tear gas or any 
other chemicals until the 1958 or 1959 15-day period of 
active duty for training.  He further recalled he had a 
direct liquid, a vapor, and a powder-like substance applied 
to his skin during the gas chamber experience.  He added that 
he had received continuous medical treatment since his return 
from active duty for training in 1959.

By a letter dated in August 2001, the appellant reiterated 
many of his assertions.  He contended that a high-ranking 
officer told him he was exposed to mustard gas, nerve gas, 
Agent Orange, and other biochemical warfare agents.

In April 2002, the appellant's claims file was reviewed by a 
VA medical examiner.  The examiner noted that the appellant 
claimed exposure to mustard gas, dioxin, and tear gas and 
reviewed the appellant's allegations of toxic exposure.  The 
examiner found no documentation of the appellant being tested 
for mustard gas or Agent Orange.  The examiner noted that 
testing of mustard gas was done during World War II with an 
estimated 4000 servicemen participating.  Mild injuries from 
mustard agents consisted of aching eyes with abundant flow of 
tears, inflammation of the skin, irritation of the mucous 
membrane, hoarseness, coughing, and sneezing.  Normally these 
injuries did not require medical treatment.  Long-term 
affects of full-body exposure to mustard gas are identified 
as chronic conjunctivitis, keratitis, corneal opacity, scar 
formation, nasopharyngeal cancer, laryngeal cancer, lung 
cancer, squamous cell carcinoma of the skin, chronic 
laryngitis, bronchitis, emphysema, and asthma or chronic 
obstructive pulmonary disease.

The examiner further stated that Agent Orange was used 
extensively in Vietnam from 1962-1971.  The principal testing 
was done during World War II to see whether sprayed chemicals 
could be used to mark navigation points and defoliate jungle 
cover.  Experiments were conducted at Camp Drum in New York 
in 1959 to defoliate tree foliage.  There was an association 
with Agent Orange for the following conditions:  soft tissue 
sarcoma, non-Hodgkin lymphoma, Hodgkin's disease, chloracne, 
and porphyria cutanea tarda (in general susceptible 
individuals).  There was limited or suggested evidence of an 
association for respiratory cancer, prostate cancer, and 
multiple myeloma with Agent Orange exposure.  There were 
studies that suggested an association between paternal 
herbicide exposure and an increased risk of spina bifida.  He 
indicated that Type 2 diabetes had been associated with Agent 
Orange exposure, but there was no clinical data supporting 
this.  There was also limited, or suggested evidence of an 
association between exposure to Agent Orange and acute and 
subacute (transient) peripheral neuropathy; but if peripheral 
neuropathy developed, it resolved with time.  Studies failed 
to link Agent Orange with skin cancer.

The physician noted that tear gas is an irritant.  It 
irritates mucous membranes in the eyes, nose, mouth, and 
lungs, and causes tearing, sneezing, coughing, etc.  Some 
persons also experienced nausea/vomiting, and possible 
diarrhea, photophobia, and headaches.  Removal from exposure 
from these agents results in fairly rapid recovery with 
cessation of all symptoms within minutes.  

The examiner opined that the illnesses and disorders alleged 
by this appellant (hypertension, lung disorder, diabetes, 
heart disease, arthritis, anxiety disorder, hyperlipidemia, 
peripheral vascular disease, gastrointestinal disorder, eye 
disorders, penile disorder, and skin disorder) could 
reasonably be caused by other etiology.  The examiner stated 
that as an example, his diabetes might be associated with his 
obesity.  It is recognized that 20 percent over ideal body-
weight is one of the biggest risk factors for type 2 
diabetes.  An inactive lifestyle may also contribute to 
diabetes type 2 as well as being an older adult.  
Approximately 18.4 percent of Americans over the age of 65 
have Type 2 diabetes.  Having high triglyceride levels or low 
levels of HDL cholesterol is also associated with diabetes.  
Many of this appellant's other illnesses may be associated 
with the diabetes (i.e. heart disease, hyperlipidemia, 
hypertension, peripheral vascular disease, eye disorder, 
penile disorder, and peripheral neuropathy).  The examiner 
opined that this appellant's skin cancer, in general, might 
be associated with overexposure to sunlight.  Exposure to 
sunlight was documented as a main cause of almost 800,000 
cases of non-melanoma skin cancer diagnosed each year in the 
United States.

The examiner indicated that this appellant's lung disorder, 
or chronic obstructive pulmonary disease (COPD), might be 
associated with cigar smoking.  The New England Journal of 
Medicine reports that cigar smoking significantly increased 
the risk of heart disease and lung disease, as well as 
various cancers.  Researchers reported that cigar smokers 
were nearly 30 percent more likely to have heart disease than 
nonsmokers, and cigar smokers were 45 percent more likely to 
have chronic obstructive pulmonary disease.

The examiner indicated that the appellant also stated he 
suffered from arthritis, and noted that nearly 40 million 
Americans, or 1:7 people have arthritis.  It affects people 
of all age[s], but occurred more often as a person got older.  
The examiner opined that this appellant's anxiety problems 
seemed to have been manifested by his wife's illness and loss 
of income.  The examiner concluded that it was not likely 
that this appellant's many problems are associated with his 
reported exposure to these agents.

After the December 2000 Board remand, the Board received a 
number of lay statements, medical reports and treatment 
records from doctors who have treated the appellant since his 
time in the National Guard.  The majority of the lay 
statements were previously of record.  A July 2001 statement 
from a friend of the appellant is to the effect that the 
friend heard that the appellant was in ill health.  Another 
undated statement is to the effect that the individual had 
known the appellant all his adult life and was aware of the 
health problems caused by the military.  The medical records 
show treatment for numerous disorders from the 1980s to 2002.  
The majority of the additional medical statements are from 
doctors who previously had submitted earlier statements and 
are reported above.  Several of these statements note that 
the appellant reported that he had a history of exposure to 
chemical/biological agents during his time in the military.  

In this regard K. H. Holmes, MD, in October 2001, reported 
that the appellant had a history of being in the military and 
according to his history he was exposed to mustard gas during 
that time. Dr. Holmes said that the appellant was on 
medications for heart disease and other problems, some of 
which could be secondary to mustard gas exposure.  M. A. 
Gallardo, MD reported that the appellant said he was exposed 
to biochemical warfare agents in the military in 1958 and 
1959.  The doctor noted a number of skin conditions, but did 
not associate such with the claimed exposure to biochemical 
warfare agents.

Since the May 2004 Board remand, the Board has received 
additional private medical records and lay statements, many 
of which are duplicates of records already in the claims 
file, or which reiterate contentions which were already on 
file.  Some of the new private medical records reflect that 
the appellant was involved in a motor vehicle accident in 
2004.

Private medical records dated from 2000 to 2002 from J. D. 
Thornton, MD, reflect treatment for hypertension, diabetes 
and chronic renal failure.  A September 2000 nephrology 
consultation reflects that the appellant reported that he was 
exposed to many chemicals when he was in the military, and 
had an "agent orange type exposure."  The appellant 
reported that his hypertension occurred after exposure to 
these chemicals during service.  In an October 2000 
outpatient treatment record, Dr. Thornton noted that the 
appellant asked him to write a letter stating that his 
hypertension and diabetes were the result of exposure to a 
hazardous gas when he was in the military, and the appellant 
presented a letter from Dr. Bullock that stated that this 
association was real.  Dr. Thornton informed the appellant 
that he would be unable to write such a letter without 
reviewing medical documents associated with his illness.  He 
noted that the appellant declined to have his charts reviewed 
in more detail.

By a letter dated in January 2004, Dr. Bullock stated that 
the appellant suffered from multiple medical problems, and 
opined that many of these conditions were attributable to or 
were worsened by his exposures to chemical agents during 
military service.  He noted that the appellant reported that 
he was exposed to nitrogen gas and mustard gas.  He stated, 
"The conditions of COPD, Erectile Dysfunction, Chronic Renal 
Insufficiency, Peripheral Neuropathy and skin disease can all 
be linked back to these exposures.  Therefore it is my 
professional opinion that these exposures have either caused 
or contributed to the onset of these diseases."

Analysis

The appellant served in the Mississippi National Guard from 
November 1953 to April 1960, to include periods of ACDUTRA 
from July to August 1954, in July 1955, June 1956, from July 
to August 1957, in June 1958, and from July to August 1959.

The appellant claims exposure to mustard gas, nerve agent, 
Agent Orange, and/or other unspecified toxic chemicals during 
training, and contends that he has several disabilities as a 
result.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  The term "active service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled from an injury incurred or aggravated in line of 
duty.  38 U.S.C.A. §§ 101(24) (2004).

While there are certain presumptions for specific diseases 
based on exposure to mustard gas (38 C.F.R. § 3.316) or to an 
herbicide agent (to include Agent Orange) (38 C.F.R. § 
3.309(e)), these presumptions are only triggered when it is 
found that the appellant had exposure to mustard gas or an 
herbicide agent.  With regard to the latter, the Board notes 
that the appellant did not serve in Vietnam and there is no 
presumption regarding herbicide exposure.  38 C.F.R. § 
3.307(a)(6) (2004).  Regarding other presumptions for certain 
chronic diseases, the Board points out that the appellant did 
not serve on active military duty other than 6 two-week 
summer camps that were ACDUTRA, and presumptions for service 
connection pursuant to 38 C.F.R. § 3.307 and 3.309 are not 
shown to apply. 

For individuals claiming exposure to mustard gas, the 
individual must prove in-service exposure and a diagnosis of 
a current disability, but is relieved of the burden of 
providing medical evidence of a nexus between the current 
disability and the in-service exposure.  Rather, a nexus is 
presumed if the other conditions are met subject to the 
regulatory exceptions in 38 C.F.R. § 3.316(b).  38 C.F.R. § 
3.316  (2004); see also Pearlman v. West, 11 Vet. App. 443 
(1998).  Even if the criteria for service connection under 
the provisions of 38 C.F.R. § 3.316 are not met, a veteran is 
not precluded from establishing service connection by proof 
of direct causation, as noted above.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

The appellant's service medical records are negative for the 
claimed conditions.   Service records show no exposure to 
toxic gases or chemicals.  In connection with the current 
claim, the RO developed the evidence to see if the service 
department could verify any such exposure, but the service 
department indicated there was no verification of exposure.  
As there is no proven mustard gas exposure in service, legal 
provisions on conditions related to such exposure are 
inapplicable.  See 38 C.F.R. § 3.316 (2004).  Similarly, as 
there is no proven herbicide exposure in service, legal 
provisions on conditions related to such exposure are 
inapplicable.  See 38 C.F.R. § 3.309 (2004).  The appellant 
also alleges exposure to other toxic chemicals in service, 
including nerve gas.  No such exposure during service is 
shown.  No tear gas exposure during service is verifiable, 
but it is conceivable that he may have had tear gas exposure 
at some point in service, such as during a training exercise.  
However, there is no medical evidence to suggest that it 
resulted in his current claimed conditions.

The Board notes that the appellant, as a layperson, has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Similarly, the appellant's self-reported lay 
history, transcribed in some of the post-service medical 
records, that his current disabilities are related to 
chemical exposure in service, do not constitute competent 
medical evidence of causality. LeShore v. Brown, 8 Vet. App. 
406 (1995).

The basic facts of this case are straightforward.  The 
appellant had six two-week summer camps as part of the 
Mississippi National Guard in the mid to late 1950's.  During 
the November 1998 videoconference hearing, he testified that 
when he was on ACDUTRA at Ft. McClellan in 1958 or 1959 he 
was walking to the latrine when a truck pulled up and a 
lieutenant, not associated with his company, took him to a 
gas chamber.  He was given an old WW II gas mask that did not 
work properly and was exposed to noxious gas in the chamber.  
He testified that he was told by an officer that he was 
exposed to mustard gas, Agent Orange, and other 
biological/chemical warfare agents, and that the testing was 
classified.

In this regard the first evidence of any medical treatment 
was in 1965 when he was seen for headaches and diagnosed with 
a tension state and tachycardia.  In the mid- 1970s he was 
seen for anxiety reaction, and other medical evidence 
reflects that diabetes mellitus, coronary artery disease, 
hypertension, gouty arthritis and other conditions have been 
present since the mid-1980s.  The first contemporaneous 
evidence of any history of chemical or toxic exposure was in 
the appellant's claim for compensation benefits in 1989, 
approximately 30 years after his last 2-week summer camp with 
his National Guard unit.

The appellant asserts that a variety of his medical problems 
are due to claimed exposure to toxic substances in service.  
The appellant may well have been in a gas chamber during one 
of his 2-week summer camps with the National Guard.  However, 
he is not a specialist in chemical or biological warfare as 
to provide a competent opinion as to what agent to which he 
was exposed.  He has indicated that the officer present at 
the gas chamber told him he was exposed to mustard and nerve 
gas and Agent Orange.  However, there is no indication as to 
what the officer's unit or duties were, or any expertise the 
officer may have had.  Additionally the circumstances 
surrounding his exposure, that is having been picked up off 
the street by an unknown officer, not from his unit and 
having classified testing performed on him makes it very 
difficult to verify this incident.  The Board also questions 
the plausibility of the statement from the officer regarding 
an individual being exposed to Agent Orange, mustard gas, and 
nerve gas simultaneously, particularly nerve gas.

In support of his claims the appellant has submitted 
correspondence from an acquaintance of his who said that he 
saw a letter from Dr. McLain which stated that the appellant 
was exposed to mustard gas while in training at Fort 
McClellan.  He also submitted a statement from an individual 
who was a Warrant Officer at the time of the appellant's 
Guard service.  He indicated that in the summer of 1958 or 
1959 the appellant was exposed to mustard gas and other bio-
chemical warfare agents while at Fort McClellan, Alabama.  He 
added that he had seen a doctor's report, which indicated 
that the appellant had been treated subsequent to this 
exposure.  In addition, he stated that the chemical testing 
was classified.  However, Dr. McLain who apparently provided 
the initial treatment following the incident reported in 1992 
that the appellant claimed such exposure.  Such reiteration 
of history reported by the appellant does not show that the 
appellant was, in fact, exposed to mustard gas.  This medical 
statement is clearly based on the history provided by the 
appellant.  As such, this medical statement has no probative 
value in connecting any current condition to exposure to 
toxic chemicals or otherwise to service.  LeShore, supra.  

Likewise, the fellow serviceman does not explain the basis of 
how he knew such testing was conducted and was classified.  
The statement from the Brigadier General, a former training 
officer, indicates that all regiment members went through a 
gas chamber as part of their training.  The Board does not 
dispute this fact.  However, such testing would relate to 
exposure to tear or chlorine gas, and not nerve and mustard 
gas.  His comments concerning the appearance of respiratory 
symptoms at that time must be considered with the objective 
medical records.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Moreover, the RO undertook extensive efforts to contact the 
appropriate official sources in order to verify the 
appellant's exposure.  These efforts were unsuccessful.  
Additionally, the organization which would be the custodian 
of any pertinent records of exposure to chemical testing, the 
Department of the Army, Army Medical Research and Development 
Command at Fort Detrick, Maryland, indicated that following a 
thorough search, no records associated with the appellant 
were located.

The appellant has submitted numerous medical statements, 
including the July 1995 statement from a practical nurse who 
knows the appellant, indicating that the appellant's 
disabilities may be related to the service exposure to the 
toxic agents.  Dr. Bullock has stated that several of the 
diseases in question were related to this exposure.  However, 
these opinions are based initially on the history of said 
exposure as related by the appellant.  Additionally, a VA 
examiner reviewed the appellant's claims file in April 2002.  
The VA examiner stated that there were other etiologies for 
the appellant's disabilities in addition to the claimed 
exposure to toxic agents during service and cited statistical 
data in support of this statement.  He also stated that 
removal from exposure to tear gas, an irritant, resulted in 
fairly rapid recovery with cessation of all symptoms within 
minutes.  The examiner concluded that it was not likely that 
the appellant's many problems were associated with his 
reported exposure to toxic agents.  The Board finds the VA 
examiner's opinion persuasive with regard to its thoroughness 
and supporting data.

The Board concludes that there is insufficient evidence to 
verify that the appellant was exposed to mustard gas, nerve 
gas, or other chemical or toxic agents, other than tear gas, 
during service and that the evidence shows that there are 
etiologies for the disabilities in issue in addition to said 
exposure.  As such, the Board finds that the appellant was 
not exposed to mustard gas, nerve gas, or other chemical or 
toxic agents, excluding tear gas, during service.  Thus, he 
does not meet the requirements for the presumptions set forth 
in 38 C.F.R. § 3.316 for mustard gas exposure.  In addition, 
it is pointed out at this juncture that the claimed disorders 
asserted by the appellant to have been caused by mustard gas 
exposure, with the exception of disorders of the lungs, eyes, 
and skin, are not disabilities for which presumptive service 
connection is warranted under 38 C.F.R. § 3.316 (2004).  The 
Board also finds that the appellant was exposed to tear gas 
but any symptoms associated with this exposure were acute and 
transitory.

Accordingly it is the judgment of the Board that the evidence 
does not show that the hypertension, lung disorder, diabetes 
mellitus, heart disease, arthritis, anxiety disorder, 
hyperlipidemia, peripheral vascular disease, gastrointestinal 
disorders, eye disorders, penile disorders, and skin 
disorders are related to the appellant's service or any 
incident therein.  As the preponderance of the evidence is 
against the claims for service connection, the benefit-of-
the-doubt rule is inapplicable, and the claims must be 
denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claims for service connection for hypertension, lung 
disorder, diabetes mellitus, heart disease, arthritis, 
anxiety disorder, hyperlipidemia, peripheral vascular 
disease, gastrointestinal disorders, eye disorders, penile 
disorders, and skin disorders, claimed as secondary to 
exposure to mustard gas and/or other chemical/biological 
agents, are denied.


	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


